Citation Nr: 0011821	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-19 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for residuals of a right 
ankle/shin injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from June 1952 to May 1966.  


FINDINGS OF FACT

1.  Service connection was denied for residuals of an injury 
to the right ankle/shin in September 1966 and again in March 
1994; the veteran did not initiate an appeal from these 
determinations.  

2.  Lay statements from family member showing that the 
veteran had pain and swelling of the right lower extremity 
for many years and a private treatment record showing 
evaluation of complaints of pain and swelling in the right 
lower extremity since active service were not previously 
considered and are so significant that they must be 
considered in order to decide the merits of the claim.  

3.  The veteran has not presented competent evidence to show 
that he currently has disability in the right ankle/shin area 
related to injury or disease noted during his active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a right ankle/shin 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.156(a), 3.303 (1999).  

2.  The veteran's claim for service connection for residuals 
of a right ankle/shin disability is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran filed his initial claim for a 
disability of the right leg in July 1966.  In September 1966, 
the RO denied the claim for service connection because the 
veteran failed to report for VA examination.  At that time, 
the evidence then of record included service medical records 
that show that the veteran was treated for a laceration of 
the right lower leg in January 1965, while stationed on the 
U.S.S. Stickell.  The veteran was observed to have a 
laceration of the right lower leg that was angular in shape, 
measuring approximately 1 1/2 inch by 1 1/2 inch on the right 
proximal shin area.  The area was cleansed, shaved and 
dressed.  No disability was described on reenlistment 
examination in October 1965 or on the May 1966 examination 
for discharge from active service.  The veteran did not 
initiate an appeal from this determination to deny service 
connection.  

The veteran filed another claim in September 1993.  In 
October 1993, the RO requested additional information.  The 
veteran did not respond to that request.  Consequently, in 
March 1994, the RO notified the veteran that it was denying 
the claim due to the veteran's failure to submit the 
requested information.  No new medical evidence had been 
submitted at that time.  Again, the veteran did not file an 
appeal from that determination.  Therefore, this 
determination was final.  

The veteran filed another claim for service connection for an 
ankle/shin injury in 1997.  By a July 1997 rating decision, 
the RO denied service connection for the ankle/shin 
condition, based on its finding that the claim is not well 
grounded.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from July 1997 rating decision, by 
which the RO found that the veteran's claim for service 
connection for right ankle/shin disability was not well 
grounded.  

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence to reopen his previously-denied claim.  To reopen a 
finally denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, in cases in which a physician relied upon the 
appellant's account of his medical history and service 
background, recitations of which had already been rejected in 
a previous decision, such history articulated by the 
appellant has no probative value and hence cannot be 
considered material for the purpose of reopening the 
veteran's claim.  Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993).  The new and material evidence must be presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In the veteran's case, the RO, in essence, reopened the 
veteran's claim for service connection for residuals, as it 
reviewed the veteran's claim de novo in the July 1997 rating 
decision.  Despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Judicial interpretation of the law 
has construed the provisions of 38 U.S.C.A. §§ 5108 and 7104 
to require the Board itself to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate and issues going to the merits of the 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.

The Board has reviewed the evidence received into the record 
since the March 1994 denial of benefits and finds that new 
and material evidence has been received to reopen the claim 
for service connection.  In general, for the purpose of 
determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Cox v. Brown, 
5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) has placed some 
limitation on this presumption of credibility in cases in 
which a physician relied upon the appellant's account of his 
medical history and service background, recitations which had 
already been rejected by the previous decision of the agency 
of original jurisdiction.  The Court has held that such 
history articulated by the appellant has no probative value 
and hence cannot be considered material for the purpose of 
reopening the veteran's claim.  Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993).  

In the veteran's case, the evidence received into the record 
since the 1994 determination consists of statements received 
in June 1997 from the veteran's family members who state that 
the veteran sustained injury to the right leg during his 
active service, that the veteran had suffered from a right 
leg disability for as long as they could recall, that 
symptomatology persisted over the years and that the veteran 
recently, over a five-year period, experienced a worsening of 
his condition.  This evidence is competent to the extent that 
the writers have articulated information concerning what they 
observed, but not with respect to matters involving a 
determination of medical causation or diagnosis.  See Falzone 
v. Brown, 8 Vet. App. 398 (1995).  In other words, these 
statements are competent only to the extent that the writers 
report that the veteran had trouble with his right leg, but 
not with respect to an association between the current 
symptoms and injury or disease noted during active service.  

I note that the prior denials of benefits were based on a 
failure of the record to show that the veteran had any post 
service difficulty in the right ankle/shin.  Inasmuch as the 
lay statements show that the veteran had been observed to 
have symptoms in the right ankle/shin I find these statements 
are new and material evidence to reopen the veteran's claim 
for service connection.  

The next inquiry pertains to whether or not the veteran's 
claim for service connection is well grounded.  The law 
requires that a claimant shall have the burden of submitting 
a claim that is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The VA benefits system requires more than just an 
allegation of entitlement.  A claimant must submit supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Although the claim 
need not be conclusive, the statute requires the claim to be 
accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The veteran contends that he has right ankle/shin disability 
related to his active service.  The veteran through his 
testimony in February 2000 has explained that the injury 
occurred when a water tight hatch closed on his leg during 
his active service in the Navy.  He is advised that where the 
determinative issues involve questions of medical causation 
or medical diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, I find that the veteran's unsubstantiated 
allegations alone are an insufficient basis on which to 
establish a well-grounded claim for service connection.  

The veteran's service medical records confirm the veteran's 
contentions that he incurred injury to the right lower 
extremity during his active service.  As reported, he was 
treated for a laceration of the right lower leg in January 
1965 that required suturing.  No disability was described on 
reenlistment examination in October 1965 or on the May 1966 
examination for discharge from active service.  

I note that the veteran's claim must fail as there is no 
competent medical evidence of current disability or of a 
nexus between current disability and injury or disease noted 
during the veteran's active service.  

The current record discloses that the veteran has complained 
of pain in the right ankle and shin area.  Of record is an 
October 1998 report of private treatment that shows that the 
veteran indicated that his right leg bothered him since an 
old injury when a hatch closed on his right leg.  He reported 
that he had a good deal of pain and swelling in the area when 
he stands for any length of time.  On physical examination 
the right medial shin area was shown to be tender and 
discolored.  The clinical impression was "chronic leg 
pain".  

As noted above, service connection is awarded for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C. § 1110; see also 38 C.F.R. § 
3.303(a).  In Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) the only documented in-service complaint regarding the 
appellant's neck was for neck "pain" in August 1989, and the 
current diagnosis continued to simply be "pain."  The Court 
noted that while it is well established that pain often 
warrants separate and even additional consideration during 
the course of rating a disability, see, e.g., 38 C.F.R. §§ 
4.40, 4.45, and 4.56, the Court held that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Id.

As to whether there is evidence of a medical nexus relating 
that in-service condition to the present disability, I note 
that in Hodges v. West, 13 Vet. App. 287 (2000), because the 
two events of left-knee trauma contained in the record on 
appeal (ROA) that occurred in service were the only episodes 
of left-knee trauma contained in the ROA, and because the 
physician who diagnosed the veteran as having post-traumatic 
arthritis of the knee mentioned those two in-service traumas 
and was apparently aware of no other event(s) of left-knee 
trauma, the Court held that the veteran had submitted the 
medical evidence of a nexus between the veteran's service and 
his current left-knee disability that is needed to well 
ground this claim.  However, in the veteran's case now before 
the Board on appeal, there is currently no medical nexus 
opinion of record.  

The appellant appears not to argue that he has submitted 
evidence of a medical opinion as to nexus, but rather that 
his claim is well grounded under the 38 C.F.R. § 3.303(b) 
continuity-of-symptomatology alternative criteria and Savage 
v. Gober, 10 Vet. App. 488 (1997).  A veteran may also 
establish a well-grounded claim for service connection under 
the chronicity provision of 38 C.F.R. § 3.303(b) (1999), that 
is applicable where evidence, regardless of its date, shows 
that a veteran had chronic condition in service or during an 
applicable presumptive period, and that the same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type that under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 495-98 (1997).  

I note that the veteran's is not a case where lay testimony 
is competent to provide the required evidence of a nexus.  
Although the appellant and family members, as a laypersons, 
are competent to describe the symptoms that were experienced 
and observed in the right ankle and shin area, they are not 
competent to provide a medical conclusion as to the cause of 
the veteran's complaints of pain and swelling.  

In this respect, I note that in Hodges, supra, the appellant 
did not argue that he had submitted evidence of a medical 
opinion as to a nexus between the veteran's current stomach 
condition and his service; instead, he submitted that his 
claim is well grounded under the 38 C.F.R. § 3.303(b) 
continuity-of-symptomatology alternative criteria and Savage, 
supra.  The Court held that for the reasons set forth in 
Clyburn v. West, 12 Vet. App. 296 (1999), that this type of 
case, as was Clyburn, was distinguishable from Falzone v. 
Brown, 8 Vet. App. 398 (1996), where the Court held that lay 
evidence of continued foot pain coupled with in-service and 
current diagnoses of pes planus were sufficient to render a 
claim well grounded under the continuity-of-symptomatology 
provisions of section 3.303(b).  In Hodges, the Court stated 
that the cause of the appellant's current stomach disorder 
did not present an issue that may be satisfied by lay 
testimony.  Unlike the issue in Falzone, which was the 
existence of the condition, there flat feet, as to which 
visual observation by a lay person was sufficient, the cause 
of an aching stomach is not a matter that is visually 
observable.  Moreover, given the many possible causes of the 
appellant's stomach problems, neither he nor any other lay 
person could credibly testify as to the origin of his current 
condition.  Indeed, the veteran's stomach condition in Hodges 
was so complex that none of the doctors who treated him had 
been able to provide a conclusive diagnosis.  Hence, because 
the cause of the appellant's stomach pain was not a matter 
that is observable by a lay person, medical evidence of a 
nexus between his current stomach condition and his continued 
symptomatology was required to well ground that claim.  
Hodges, supra.

The instant case is also distinguishable from Falzone and 
Savage in that those symptoms observed by laypersons, 
including pain and swelling, are the types of symptoms 
requiring a medical nexus.  While a scar would be susceptible 
to lay observation, factors such as swelling and tenderness 
are in the same category as pain.  Since pain can be caused 
by many things, lay observation of pain is not enough to 
establish the elements of continuity or nexus.  Instead, we 
need a medical opinion to reach that type of conclusion.  
Likewise, with swelling, although observed by the veteran and 
his family members over time, the question that arises is 
what is causing the current swelling.  That is, whether this 
is caused by the laceration wound in service.  Such a 
conclusion cannot be determined by lay observation, but 
requires a medical opinion.  In the absence of this type of 
evidence, I find that the veteran has not presented a well 
grounded claim with respect to service connection for 
residuals of a right ankle/shin injury.

I have considered whether it is possible to grant service 
connection for residuals of a right ankle/shin injury that 
might be susceptible to lay observation - in this case, the 
"dented" appearance and discoloration of the right 
ankle/shin area that were described at the February 2000 
hearing, and which the veteran testified had been present 
since the injury in service.  I note, however, that neither 
the "dented" appearance nor the discoloration are 
disabilities.  See 38 C.F.R. § 4.118; cf. Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (hypertension disability 
not shown).  Consequently, there is no disability for which 
service connection may be granted.

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  In particular, the veteran is informed that the 
record currently lacks a current diagnosis of disability, 
rather than pain in the right lower extremity, and a medical 
nexus that current disability is related to injury noted 
during his active service.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for residuals of an injury to 
the right ankle/shin.  

The veteran's claim for service connection for residuals of a 
right ankle/shin injury is not well grounded, and the claim 
is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

